Court of Appeals
of the State of Georgia

                                           ATLANTA,__________________
                                                    September 16, 2014

The Court of Appeals hereby passes the following order:

A14A2126. RICHARD STANLEY v. THE BANK OF NEW YORK MELLON
    f/k/a THE BANK OF NEW YORK.

         On September 9, 2011, the trial court entered a final judgment in this matter,
which included a writ of possession. Richard C. Stanley appealed the ruling. In an
unpublished opinion, this Court affirmed. See Stanley v. Bank of New York, Case
Number A12A1421, decided Feb. 27, 2013. Following remittitur, the Bank of New
York Mellon sought another writ of possession. By order dated March 6, 2014, the
trial court noted that its September 9, 2011 writ of possession remained valid.
Stanley filed a notice of appeal from this ruling.1 We, however, lack jurisdiction.
         When the questions presented on appeal have become moot, the appeal is
subject to dismissal. See OCGA § 5-6-48 (b) (3). “An appeal becomes moot if the
rights insisted upon could not be enforced by a judicial determination.” Randolph
County v. Johnson, 282 Ga. 160 (1) (646 SE2d 261) (2007). Here, our affirmance of
the trial court’s September 9, 2011 writ of possession served as a final adjudication
of the dispute between the parties. Under these circumstances, Stanley’s appeal of
the trial court’s March 6, 2014 order is moot. See Howard v. GMAC Mortg., 321 Ga.
App. 285, 289 (2) (739 SE2d 453) (2013). This appeal is therefore DISMISSED.




         1
             Stanley appealed to the Supreme Court, which transferred the matter to this
Court.
Court of Appeals of the State of Georgia
                                 09/16/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.